DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a continuation of application no. 16/181,921 now U.S. Patent 10,970,538 which is further a continuation of application no. 15/483,841 now U.S. Patent 10,151,632 filed 04/10/17.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 8 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 11, 12, 16 and 17 of U.S. Patent No. 10,152,632. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 2, 8 and 14, which are not explicitly recited in the combination of claims 1, 2, 11, 12, 16 and 17, would have been obvious to one of ordinary skill in the art and/or would have been interpreted equivalent to those limitations recited in the Patent as seen to one of ordinary skill in the art.
In reference to claim 2, claim 2 of the instant application is anticipated by the combination of Patent claims 1 and 2 in that claims 1 and 2 of the Patent contains all the limitations of claim 2 of the instant application. In particular, the instant application claim is broader in every aspect than the Patent claims and is therefore an obvious variant thereof.  Further, it is clear that the instant application claim’s, “…dynamically adjust…graphical processing of the visual content by manipulating one or more objects…” is equivalent to Patent claims 1’s, “…dynamically adjusting a rendering rate between a full rendering and a partial rendering.”  Claim 2 of the instant application therefore is not patentably distinct from the earlier Patent claims and as such is unpatentable for obvious-type double patenting.
In reference to claim 8, claim 8 of the instant application is anticipated by the combination of Patent claims 11 and 12 in that claims 11 and 12 of the Patent contains all the limitations of claim 8 of the instant application. In particular, the instant application claim is broader in every aspect than the Patent claims and is therefore an obvious variant thereof.  Further, it is clear that the instant application claim’s, “…dynamically adjusting…graphical processing of the visual content by manipulating one or more objects…” is equivalent to Patent claims 11’s, “…dynamically adjusting a rendering rate between a full rendering and a partial rendering.”  Claim 8 of the instant application therefore is not patentably distinct from the earlier Patent claims and as such is unpatentable for obvious-type double patenting.
In reference to claim 14, claim 14 of the instant application is anticipated by the combination of Patent claims 16 and 17 in that claims 16 and 17 of the Patent contains all the limitations of claim 14 of the instant application. In particular, the instant application claim is broader in every aspect than the Patent claims and is therefore an obvious variant thereof.  Further, it is clear that the instant application claim’s, “…dynamically adjust…graphical processing of the visual content by manipulating one or more objects…” is equivalent to Patent claims 16’s, “…dynamically adjusting a rendering rate between a full rendering and a partial rendering.”  Claim 14 of the instant application therefore is not patentably distinct from the earlier Patent claims and as such is unpatentable for obvious-type double patenting.
Claims 2, 8 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 9 and 15, 16 of U.S. Patent No. 10,970,538. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 2, 8 and 14, which are not explicitly recited in the combination of claims 1, 2, 8, 9 and 15, 16, would have been obvious to one of ordinary skill in the art and/or would have been interpreted equivalent to those limitations recited in the Patent as seen to one of ordinary skill in the art.
In reference to claim 2, claim 2 of the instant application is anticipated by the combination of Patent claims 1 and 2 in that claims 1 and 2 of the Patent contains all the limitations of claim 2 of the instant application. In particular, the instant application claim is broader in every aspect than the Patent claims and is therefore an obvious variant thereof.  Further, it is clear that the instant application claim’s, “…dynamically adjust…graphical processing of the visual content by manipulating one or more objects…” is equivalent to Patent claims 1’s, “dynamically adjust…a rendering rate of an image for display between a full rendering and a partial rendering.”  Claim 2 of the instant application therefore is not patentably distinct from the earlier Patent claims and as such is unpatentable for obvious-type double patenting.
In reference to claim 8, claim 8 of the instant application is anticipated by the combination of Patent claims 8 and 9 in that claims 8 and 9 of the Patent contains all the limitations of claim 8 of the instant application. In particular, the instant application claim is broader in every aspect than the Patent claims and is therefore an obvious variant thereof.  Further, it is clear that the instant application claim’s, “…dynamically adjust…graphical processing of the visual content by manipulating one or more objects…” is equivalent to Patent claims 8’s, “dynamically adjusting…a rendering rate of the image between a full rendering and a partial rendering.”  Claim 8 of the instant application therefore is not patentably distinct from the earlier Patent claims and as such is unpatentable for obvious-type double patenting.
In reference to claim 14, claim 14 of the instant application is anticipated by the combination of Patent claims 15 and 16 in that claims 15 and 16 of the Patent contains all the limitations of claim 14 of the instant application. In particular, the instant application claim is broader in every aspect than the Patent claims and is therefore an obvious variant thereof.  Further, it is clear that the instant application claim’s, “…dynamically adjust…graphical processing of the visual content by manipulating one or more objects…” is equivalent to Patent claims 15’s, “dynamically adjust…a rendering rate of an image for display between a full rendering and a partial rendering.”  Claim 14 of the instant application therefore is not patentably distinct from the earlier Patent claims and as such is unpatentable for obvious-type double patenting.

Response to Arguments
The cancellation of claims 4, 7, 10, 13, 16 and 18 is noted.
Applicant’s arguments, see page 6 of Applicant’s Remarks, filed 03/07/22, with respect to the 35 USC 101 rejection of claims 14-19 have been fully considered and are persuasive.  The 35 USC 101 rejection of these claims has been withdrawn since amendments remedy the previous issues.  In particular, amendments now add language that recites, “At least one computer readable storage medium…” which clearly suggests a statutory type of manufacture under 35 USC 101 according to Applicant’s specification and thus overcomes the previous rejection of these claims.
Applicant’s arguments, see pages 6-7 of Applicant’s Remarks, filed 03/07/22 and the Remarks presented in the Interview of 03/03/22, with respect to 35 USC 103 rejection of claims 2-19 have been fully considered and are persuasive.  The 35 USC 103 rejection of the claims has been withdrawn since amendments overcome the previous prior art rejection.

Allowable Subject Matter
Claims 3, 5, 6, 9, 11, 12, 15, 17 and 19 are objected to as being dependent upon a rejected base claim.

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Osterhout et al. (U.S. Patent 10,684,687)
Osterhout et al. discloses detecting eye pupil dilation in see-through computer display optics.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.

/Antonio A Caschera/
Primary Examiner, Art Unit 2612
5/2/22